Citation Nr: 0610153	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-28 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, spondylolisthesis of L5-S1, with posterior fusion, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for L5 root compression with left lower extremity 
discomfort, associated with degenerative disc disease, 
spondylolisthesis of L5-S1, with posterior fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran retired in June 1974 with over 22 years of active 
military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The August 2002 RO decision denied 
a claim for an evaluation in excess of a 40 percent rating 
for service-connected degenerative disc disease, 
spondylolisthesis of L5-S1, with posterior fusion (low back 
disc disorder).  

In September 2003, a decision review officer (DRO) of the RO 
assigned a separate 10 percent disability rating for L5 root 
compression with left lower extremity discomfort (low back 
nerve disorder) associated with the veteran's service-
connected low back disc disorder.  The veteran's substantive 
appeal of October 2003 included disagreement with the DRO's 
September 2003 decision, and these matters are inextricably 
intertwined.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  




REMAND

The VA has not met the duty to provide assistance in 
developing claims mandated by 38 C.F.R. § 3.159 (2005).  

The most recent supplemental statement of the case (SSOC) in 
March 2004 did not include consideration of the September 
2003 assignment of a separate 10 percent disability 
evaluation for L5 root compression with left lower extremity 
discomfort associated with the veteran's service-connected 
low back disorder.  The veteran's substantive appeal of 
October 2003 included disagreement with this inextricably 
intertwined action.  However, the matter was not included in 
the March 2004 SSOC.  Such action is indicated.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  

Necessary medical development is also indicated in this case.  

The veteran's service-connected low back disc disorder is 
rated under appropriate Diagnostic Codes (both former and 
revised criteria) on the basis of painful arthritis with 
limitation of motion of the thoracolumbar and cervical spine 
segments.  His associated low back nerve disorder is 
separately rated under applicable Diagnostic Codes on the 
basis of neurologic impairment of the left leg.  On most 
recent VA examination in February 2004, no neurologic 
examination was conducted.  Additionally, the private 
neurologic evidence of record, dated in August 2002, is 
incomplete and inadequate for rating purposes.  Accordingly, 
VA spine and neurologic examinations are needed to 
specifically determine whether the veteran's low back nerve 
disorder includes impairment of the peroneal nerve, and if 
so, whether it involves the common peroneal nerve (Diagnostic 
Code 8521), the superficial peroneal nerve (Diagnostic Code 
8522), or the deep peroneal nerve (Diagnostic Code 8523), or 
any other nerve, including the tibial nerve.  See Beverly v. 
Brown, 9 Vet. App. 402, 406 (1996); Wisch v. Brown, 8 Vet. 
App. 139, 140 (1995).  

The February 2004 VA examination report is also incomplete as 
the evaluation of the veteran's service-connected low back 
disc disorder is rated under 38 C.F.R. § 4.115a, Diagnostic 
Codes 5010 and 5243, which requires range of motion studies 
of both the cervical and thoracolumbar spine segments.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Finally, additional medical evidence was received at the 
Board in September 2004 pertinent to the claims on appeal, 
without a waiver of office of original jurisdiction 
adjudication.  Since the claims on appeal must be remanded 
for the reasons expressed above, these additional private 
treatment records should be reviewed upon the completion of 
the above development.  38 C.F.R. § 19.9.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should contact the 
veteran and invite him to identify all 
pertinent treatment, both VA and private, 
for his service-connected low back disc 
and nerve disorders, dated from August 
2000 to the present, if not already on 
file.  

The VBA AMC should also request and 
obtain any outstanding VA treatment 
reports, dated from August 2000 to the 
present, as well as any other records 
identified by the veteran, if not already 
on file.  

2.  The veteran should be scheduled for 
VA joints, spine and neurologic 
examinations by appropriate medical 
specialists to ascertain the current 
severity of his service-connected 
degenerative disc disease, 
spondylolisthesis of L5-S1, with 
posterior fusion, currently evaluated as 
40 percent disabling, and L5 root 
compression with left lower extremity 
discomfort, currently evaluated as 10 
percent disabling.  

The claims file must be made available to 
each of the examiners for review in 
connection with the examinations of the 
veteran.  All necessary diagnostic tests 
should be completed, to include X-ray 
studies of the lumbar spine, range of 
motion studies of both the cervical and 
thoracolumbar spine segments, and all 
pertinent symptomatology and findings 
should be reported in detail, with 
identification of any symptoms of non-
service-connected disability.  

The joints examiner is asked to provide a 
statement of the severity and frequency 
of all low back symptomatology, 
specifically to include notation of any 
objective evidence of incapacitating 
episodes or any unfavorable ankylosis of 
the entire thoracolumbar spine (See 
Diagnostic Code 5243, Note (1)), range of 
motion testing for the entire spine, a 
statement as to whether there is any 
objective evidence of pain, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  

The requested range of motion studies 
should include the cervical and 
thoracolumbar spine segments, with 
notation of the point within the arc of 
motion at which the veteran first appears 
to have pain on motion of the spine.  

The neurologic examiner is asked to 
identify the specific nerve involved 
regarding the veteran's service-connected 
L5 root compression, with a statement of 
the severity of left leg symptomatology 
in terms of Diagnostic Codes8521-8525, as 
applicable, with reference to the results 
of private neurologic studies of August 
2002.  Any additional nerve conduction 
studies should be completed.  

All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, no limitation of 
function, and/or no neurologic disorder 
of the lumbar spine, such facts must be 
noted in the report.  

The factors upon which any medical 
opinion is based must be set forth for 
the record, with reference to the 
documented clinical history.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA 
examination report, to include the 
requested medical opinions-both 
orthopedic and neurologic-and that all 
actions taken are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

4.  Thereafter, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased rating for degenerative disc 
disease, spondylolisthesis of L5-S1, with 
posterior fusion, currently evaluated as 
40 percent disabling, and entitlement to 
an initial evaluation in excess of 10 
percent for L5 root compression with left 
lower extremity discomfort.  The 
adjudication of both of these claims 
should be done on a de novo basis-
specifically to include consideration of 
all of the evidence of record for the 
entire appeal period.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issues of entitlement to an increased rating for degenerative 
disc disease, spondylolisthesis of L5-S1, with posterior 
fusion, currently evaluated as 40 percent disabling, and 
entitlement to an initial evaluation in excess of 10 percent 
for L5 root compression with left lower extremity discomfort, 
with reasons and bases for the decisions.  The veteran and 
his representative should be given an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


